



 
SEPARATION AGREEMENT
 
This Separation Agreement (this “Separation Agreement”) by and among Volt
Information Sciences, Inc. (the “Company”), and Michael D. Dean (“Executive”) is
entered into as of June 29, 2018.
 
RECITALS
 
A.          Executive and the Company previously entered into the Employment
Agreement attached hereto as Exhibit A, dated as of October 19, 2015, as amended
(the “Employment Agreement”).
 
B.          Effective as of June 6, 2018, Executive has stepped down from his
position as President and Chief Executive Officer of the Company, and has
resigned as a member of the Company’s Board of Directors.
 
C.          The parties desire to enter into this Separation Agreement in order
to establish the terms of Executive’s separation from service with the Company
(including, without limitation, with respect to the extent of Executive’s
entitlement to any further payments or benefits from the Company, as well as the
extent of Executive’s continuing obligations to the Company).
 
NOW, THEREFORE, in consideration of the mutual promises contained in this
Separation Agreement, the parties agree as follows:
 
1.          Resignation and Termination of Employment. Effective as of June 6,
2018 (the “Separation Date”), Executive has stepped down as President and Chief
Executive Officer of the Company, and has resigned from all positions that
Executive held as an officer, director, committee member, fiduciary or otherwise
of the Company and its subsidiaries and affiliates.  Executive’s employment with
the Company ceased on the Separation Date, and his participation in the
Company’s employee benefit plans will cease as of June 30, 2018, and his
participation in the Company’s compensation programs ceased as of the Separation
Date (except as expressly provided otherwise herein).  Executive will be given
separate information regarding his right to continue his medical and/or dental
coverage under the Company’s group health plan, as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).
 

--------------------------------------------------------------------------------

2.          Payments and Other Consideration.  Subject to the terms and
conditions of this Separation Agreement (including, without limitation,
Executive’s compliance with Section 3 hereof and his continuous compliance with
Section 4 hereof), Executive is entitled to receive the following in connection
with the separation of his employment from the Company, as set forth in the
Employment Agreement:
 
(a)          Accrued Compensation and Benefits.  Regardless of whether Executive
executes this Separation Agreement or the Release (as defined below), the
Company will pay to Executive the Accrued Compensation and Benefits (as defined
in the Employment Agreement), to be paid in accordance with the Company’s normal
payroll practices within 30 days following the Separation Date.
 
(b)          Separation Payment.  The Company will pay Executive an aggregate
amount equal to $2,600,000 (the “Separation Payment”), payable in equal
installments over a period of 24 months in accordance with the Company’s regular
payroll practices.  The Separation Payment will commence being paid on the 60th
day following the Separation Date (subject to the Release having become
effective prior to such day), provided, however, that the first such installment
payment will include any installment(s) that were otherwise due under this
Section 2(b) for the period from the Separation Date through the date on which
the first installment of the Separation Payment is made.
 
2

--------------------------------------------------------------------------------

(c)          FY 2018 Pro-Rated Bonus.  Executive will remain eligible to receive
a pro-rated annual bonus for the Company’s 2018 fiscal year (“FY 2018”), based
on the actual achievement of the applicable performance criteria established for
FY 2018, and based on the number of days Executive was employed by the Company
as a portion of FY 2018 (any such amount, the “2018 Pro-Rated Bonus”); provided
that such amounts shall be determined without regard to any otherwise-applicable
individual performance criteria, and any discretionary reduction shall not
exceed the amount of the average of the discretionary reductions applied to the
Company’s other named executive officers for FY 2018, and in all cases payable
if and when annual bonuses are paid to similarly situated executives of the
Company in respect of FY 2018.
 
(d)          Treatment of Equity Awards.
 
(i)          Stock Options.  Executive’s outstanding options to purchase shares
of the Company’s common stock shall be treated in accordance with Exhibit B
attached hereto, the terms of which are incorporated by reference into this
Agreement and shall constitute a part of this Agreement.
 
(ii)          Restricted Stock Units.  Executive’s unvested restricted stock
units shall be treated in accordance with Exhibit B attached hereto, the terms
of which are incorporated by reference into this Agreement and shall constitute
a part of this Agreement.
 
(e)          COBRA Payment.  The Company will reimburse Executive for the
employer portion of the monthly cost of maintaining health benefits for
Executive (and Executive’s spouse and eligible dependents) as of the Separation
Date under a group health plan of the Company for purposes of COBRA, excluding
any short-term or long-term disability insurance benefits, for a period of 18
months following the Separation Date, to the extent Executive properly elects
COBRA coverage, (the “COBRA Continuation Payment”).  The COBRA Continuation
Payment will commence being paid on the 60th day following the Separation Date
(subject to the Release having become effective prior to such day), which
payment will include any amounts that were otherwise due under this Section 2(b)
for the period from the Separation Date through the date on which the first
installment of the COBRA Continuation Payment is made.
 
3

--------------------------------------------------------------------------------

(f)          Legal Fees.  The Company shall reimburse Executive for any
documented legal fees incurred by Executive in connection with this Separation
Agreement not to exceed $10,000 in the aggregate.
 
The payments and benefits set forth in this Section 2 will be in complete and
final satisfaction of any and all compensation, severance or other benefits
otherwise due to Executive upon separation from employment (including, without
limitation, any amounts otherwise payable under the Employment Agreement or any
Company severance policy, practice, program, arrangement or agreement).  The
payments and benefits set forth in subsections (b)-(e) of this Section 2 are
collectively referred to herein as the “Severance Benefits”.
 
3.          General Release of Claims.  Executive’s right to receive any portion
of the Severance Benefits is subject to his execution of the general release of
claims attached hereto as Exhibit C (the “Release”), and conditioned upon such
Release becoming effective and non-revocable by the 59th day following the
Separation Date (the date the Release becomes effective, the “Release Effective
Date”).  Executive understands that he can take up to 52 days from the
Separation Date to consider the meaning and effect of this Separation Agreement
and the Release and determine whether or not Executive wishes to enter into this
Separation Agreement and sign the Release.  Executive may revoke his signature
of the Release within 7 calendar days after signing the Release.  In the event
Executive fails to execute the Release within such 52 day period (or
subsequently revokes his signature during the revocation period), his right to
receive the Severance Benefits shall cease; however, the remaining provisions of
this Separation Agreement shall remain in effect.
 
4

--------------------------------------------------------------------------------

4.          Restrictive Covenants.  Executive and the Company acknowledge and
agree that any and all of Executive’s and the Company’s obligations and
restrictive covenants set forth in Section 8 of the Employment Agreement
(including, but not limited to, all confidentiality, non-solicitation,
non-competition and non-disparagement restrictions contained in the Employment
Agreement), will continue in effect in accordance with the applicable terms and
conditions thereof.
 
5.          Survival.  Without limiting the generality of Section 4 of this
Separation Agreement, Executive and the Company acknowledge that (i) any and all
of the Company’s and Executive’s rights and remedies under the Employment
Agreement that survive Executive’s termination of employment  (including, but
not limited to, those under Sections 7(f)), Section 10 and Section 28 of the
Employment Agreement), and (ii) any and all of the Company’s and Executive’s
obligations that survive Executive’s termination of employment (including, but
not limited to, those set forth in Sections 8-11 and Section 20 of the
Employment Agreement) shall, in each case, continue in effect in accordance with
the applicable terms of the Employment Agreement.
 
5

--------------------------------------------------------------------------------

6.          Notices.  Any notice, demand, claim or other communication under
this Separation Agreement or the Release shall be made in accordance with
Section 16 of the Employment Agreement.
 
7.          Governing Law; Disputes.  This Separation Agreement and any disputes
thereunder will be governed by and subject to the provisions set forth in
Sections 12 and 17 of the Employment Agreement, as applicable.
 
8.          Amendment; Waiver.  This Separation Agreement may not be modified,
altered or changed, except upon express written consent of both of the parties. 
The failure of any party to insist upon the performance of any of the terms and
conditions in this Separation Agreement, or the failure to prosecute any breach
of any of the terms and conditions of this Separation Agreement, will not be
construed thereafter as a waiver of any such terms or conditions.  This entire
Separation Agreement will remain in full force and effect as if no such
forbearance or failure of performance had occurred.
 
9.          Entire Agreement.  This Separation Agreement (including, without
limitation, Exhibit B, the Release, and the Employment Agreement, which will all
constitute a part of this Separation Agreement) sets forth the entire agreement
between the parties hereto and fully supersedes any prior agreements or
understandings between the parties concerning the specific subject matter of
this Separation Agreement.  Each party acknowledges that it has not relied on
any representations, promises, or agreements of any kind made to it in
connection with the other party’s decision to enter into this Separation
Agreement, except for those set forth in this Separation Agreement.
 
6

--------------------------------------------------------------------------------

10.          Severability.  If any provision of this Separation Agreement is
declared or determined by any court of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms or provisions will not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision will be deemed not to
be part of this Separation Agreement.
 
11.          Withholding for Taxes.  The Company will have the right to withhold
from all amounts payable hereunder any federal, state, city, local or other
taxes in order for the Company to satisfy any withholding tax obligation it may
have under any applicable law, regulation or ruling, and all payments
contemplated under this Separation Agreement shall be less any such withholding
tax amount(s).
 
12.          Binding Effect; Assignment.  This Separation Agreement will inure
to the benefit of and be binding upon the heirs, executors, administrators,
successors and assigns of the parties, including, without limitation, any
successor to the Company.  This Separation Agreement is not assignable by either
party without the prior written consent of the other, except that the Company
may assign this Separation Agreement, or may assign its rights and delegate its
duties hereunder, to any person or entity who acquires all of the voting stock
of the Company.   Notwithstanding anything to the contrary herein, the Company
will require any successor (whether direct or indirect, by purchaser, merger,
consolidation, reorganization or otherwise) to all or substantially all of the
business or assets of the Company to expressly to assume and agree to perform
this Separation Agreement in the same manner and to the same extent the Company
would be required to perform if no such transaction had taken place.
 
7

--------------------------------------------------------------------------------

13.          Counterparts.  This Separation Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.
 
14.          Section 409A.  For purposes of Section 409A and the regulations and
official guidance issued thereunder, this Separation Agreement will be
administered and interpreted in the manner set forth in Section 22 of the
Employment Agreement.   
 
15.          Captions; Drafter Protection.  The headings and captions herein are
provided for reference and convenience only, and will not be employed in the
construction of this Separation Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Separation Agreement will be
construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof will arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Separation Agreement.
 
16.          Protected Disclosures.  Nothing in this Separation Agreement or the
Release will preclude, prohibit or restrict Executive from (i) communicating
with any federal, state or local administrative or regulatory agency or
authority, including but not limited to the Securities and Exchange Commission
(the “SEC”); or (ii) participating or cooperating in any investigation conducted
by any governmental agency or authority.  Nothing in this Separation Agreement
or the Release prohibits or is intended in any manner to prohibit, Executive
from (i) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency, or (ii) making other disclosures that are protected under whistleblower
provisions of federal law or regulation.  Notwithstanding anything contained in
this Separation Agreement, Executive does not need the prior authorization of
anyone at the Company to make any such reports or disclosures, and Executive
shall not be required to notify the Company that it has made such reports or
disclosures.  Nothing in this Separation Agreement, the Release or any other
agreement or policy of the Company is intended to interfere with or restrain the
immunity provided under 18 U.S.C. §1833(b). Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) (A) in confidence to federal,
state or local government officials, directly or indirectly, or to an attorney,
and (B) for the purpose of reporting or investigating a suspected violation of
law; (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if filed under seal; or (iii) in connection with a lawsuit alleging
retaliation for reporting a suspected violation of law, if filed under seal and
does not disclose the trade secret, except pursuant to a court order.
 
17.          Consultation with Attorney:  Voluntary Agreement.  Executive
acknowledges that (a) the Company has advised Executive of Executive’s right to
consult with an attorney of Executive’s own choosing prior to executing this
Separation Agreement and the Release, (b) Executive has carefully read and fully
understands all of the provisions of this Separation Agreement and the Release,
and (c) Executive is entering into this Separation Agreement (including, without
limitation, the Release) knowingly, freely and voluntarily in exchange for good
and valuable consideration.
 
8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date first written above.
 





               
Volt Information Sciences, Inc.
     
 
     
 
    By:
 /s/ Nancy Avedissian
    Name:
Nancy Avedissian
    Title:
Senior Vice President, General Counsel & Corporate Secretary
           
EXECUTIVE:
           /s/ Michael D. Dean    
Michael D. Dean
   





9

--------------------------------------------------------------------------------

EXHIBIT A


EMPLOYMENT AGREEMENT
 
 

 
10

--------------------------------------------------------------------------------

Exhibit B
Treatment of Outstanding Equity Awards


Terms used but not defined herein shall have the meaning ascribed to them in the
Separation Agreement.


1.  Stock Options.


(a) As of the Separation Date, Executive held the following awards of options to
purchase shares of the Company’s common stock:



·
100,000 stock options granted on June 29, 2015, 100,000 of which are exercisable
(the “June 2015 Option”).

 



·
182,050 stock options granted on October 19, 2015 (the “October 2015 Option”),
which vests as follows:

 

o
60,683 stock options vested on October 19, 2016;

 

o
60,683 stock options vested on October 19, 2017; and

 

o
60,684 stock options are scheduled to vest on October 19, 2018.

 



·
439,681 stock options granted on June 13, 2016 (the “June 2016 Option”), which
vests as follows:

 

o
146,560 stock options vested on June 13, 2017

 

o
146,560 stock options are scheduled to vest on June 13, 2018; and

 

o
146,561 stock options are scheduled to vest on June 13, 2019.

 



·
424,710 stock options granted on June 14, 2017 (the “June 2017 Option”), which
vests as follows:

 

o
141,570 stock options are scheduled to vest on June 14, 2018

 

o
141,570 stock options are scheduled to vest on June 14, 2019; and

 

o
141,570 stock options are scheduled to vest on June 14, 2020.

 
(b) Subject to Executive’s compliance with Section 3 of the Separation
Agreement, Executive and the Company hereby agree that:


          (i) the June 2015 Option, the October 2015 Option and the June 2016
Option shall be cancelled and forfeited, effective as of the Release Effective
Date; and


11

--------------------------------------------------------------------------------

(ii) 424,710 stock options underlying the June 2017 Option shall vest on the
Release Effective Date and will remain exercisable for 12 months following the
Separation Date and will remain subject to the terms of the 2015 Equity
Incentive Plan, including Section 4(b) thereof, and the applicable award
agreement.
 
2.  Restricted Stock Units.


As of the Separation Date, Executive held 159,443 unvested restricted stock
units (the “Accelerated Units”).  Subject to Executive’s compliance with Section
3 of the Separation Agreement, the Company will accelerate the vesting of the
Accelerated Units on the Release Effective Date.  The Accelerated Units will be
settled within five business days following the Release Effective Date by the
Company either (A) delivering to Executive the number of shares of stock in the
Company equal to the number of Accelerated Units, provided, however, at
Executive’s request, the Company shall net settle such Accelerated Units by
withholding shares to cover Executive’s related income taxes (consistent with
the Company’s past withholding practice at the minimum statutory rates), or (B)
paying to Executive an amount in cash equal to the product of (i) the number of
Accelerated Units, multiplied by (ii) the closing price of a share of the
Company’s common stock on the Release Effective Date, less all applicable taxes
and withholdings.  If the Release Effective Date falls on a non-trading day,
then the closing price referred to in subsection (ii) of the immediately
preceding sentence (if applicable) will be determined as of the last trading day
immediately preceding the Release Effective Date.  Executive acknowledges that
the Company’s agreement to accelerate the vesting of the restricted stock units
scheduled to vest in June 2019 and June 2020 is in consideration of Executive’s
agreement to the cancellation of the stock options described in Section 1(b) of
this Exhibit B.




12

--------------------------------------------------------------------------------



EXHIBIT C
RELEASE OF CLAIMS (the “Release”)
 


 
WAIVER AND RELEASE OF CLAIMS
 
Michael D. Dean (“Executive”) hereby acknowledges that Volt Information
Sciences, Inc. (“Employer”) is offering Executive certain payments and benefits
in connection with Executive’s termination of employment pursuant to the
employment agreement entered into between Employer and Executive on October 19,
2015, as amended (the “Employment Agreement”), which payments are set forth in
detail as part of the Separation Agreement between the Employer and Executive
dated June 29, 2018 (the “Separation Agreement”), in exchange for Executive’s
promises in this Waiver and Release of Claims (this “Release”).  If not
otherwise defined herein, initial capitalized terms have the meanings given to
them in the Employment Agreement (or, where specifically stated, the Separation
Agreement).
 
Severance Payments
 
1.          Executive agrees that Executive will be entitled to receive the
applicable severance payments under Section 2 of the Separation Agreement (other
than the Accrued Compensation and Benefits) (as defined in the Separation
Agreement, the “Severance Benefits”) only if Executive accepts and does not
revoke this Release, which requires Executive to release both known and unknown
claims.
 
2.          Executive agrees that the Severance Benefits tendered under the
Separation Agreement constitute fair and adequate consideration for the
execution of this Release.  Executive further agrees that Executive has been
fully compensated for all wages and fringe benefits, including, but not limited
to, paid and unpaid leave, due and owing, and that the Severance Benefits are in
addition to payments and benefits to which Executive is otherwise entitled.
 
Claims That Are Being Released
 
3.          Executive agrees that this Release constitutes a full and final
release by Executive and Executive’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, of any and all claims, charges, and
complaints, whether known or unknown, that Executive has or may have to date
against Employer and/or any of its parents, subsidiaries, or affiliated entities
and their respective officers, directors, shareholders, partners, joint
venturers, employees, consultants, insurers, agents, predecessors, successors,
and assigns, arising out of or related to Executive’s employment or the
termination thereof, to the extent based upon acts or events that occurred on or
before the date on which Executive signs this Release.  To the fullest extent
allowed by law, Executive hereby waives and releases any and all such claims,
charges, and complaints in consideration of the Severance Benefits.  This
release of claims is intended to be as broad as the law allows, and includes,
but is not limited to, rights arising out of alleged violations of any
contracts, express or implied, any covenant of good faith or fair dealing,
express or implied, any tort or common law claims, any legal restrictions on
Employer’s right to terminate employees, and any claims under any federal,
state, municipal, local, or other governmental statute, regulation, or
ordinance, including, without limitation:
 

(a)
claims of discrimination, harassment, or retaliation under equal employment laws
such as Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Rehabilitation Act of 1973, and any and all other
federal, state, municipal, local, or foreign equal opportunity laws;

 
13

--------------------------------------------------------------------------------

(b)
if applicable, claims of wrongful termination of employment; statutory,
regulatory, and common law “whistleblower” claims, and claims for wrongful
termination in violation of public policy;

 

(c)
claims arising under the Employee Retirement Income Security Act of 1974, except
for any claims relating to vested benefits under Employer’s plans;

 

(d)
claims of violation of wage and hour laws, including, but not limited to, claims
for overtime pay, meal and rest period violations, and recordkeeping violations;
and

 

(e)
claims of violation of federal, state, municipal, local, or foreign laws
concerning leaves of absence, such as the Family and Medical Leave Act.

 
4.          If Executive has worked or is working in California, Executive
expressly agrees to waive the protection of Section 1542 of the California Civil
Code, which provides:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR
 
Claims That Are Not Being Released
 
5.          This Release does not include any claims that may not be released as
a matter of law, and this release does not waive claims or rights that arise
after Executive signs this Release.  Further, this Release will not prevent
Executive from doing any of the following:
 

(a)
obtaining unemployment compensation, state disability insurance, or workers’
compensation benefits from the appropriate agency of the state in which
Executive lives and works, provided Executive satisfies the legal requirements
for such benefits (nothing in this Release, however, guarantees or otherwise
constitutes a representation of any kind that Executive is entitled to such
benefits);

 

(b)
asserting any right that is created or preserved by this Release, such as
Executive’s right to receive the Severance Benefits;

 

(c)
asserting any right to the Accrued Compensation and Benefits (as defined in the
Employment Agreement);

 

(d)
asserting any rights Executive may have to indemnification under any agreement,
arrangement or governing document of Employer or any of its affiliates, and/or
coverage under any applicable policy of directors’ and officers’ liability
insurance maintained by Employer or any of its affiliates;

 

(e)
filing a charge, giving testimony or participating in any investigation
conducted by the Equal Employment Opportunity Commission (the “EEOC”), the
National Labor Relations Board (the “NLRB”), or any duly authorized agency of
the United States or any state (however, Executive is hereby waiving the right
to any personal monetary recovery or other personal relief should the EEOC or
the NLRB (or any similarly authorized agency) pursue any class or individual
charges in part or entirely on Executive’s behalf);

 
14

--------------------------------------------------------------------------------

(f)
reporting possible violations of federal, state, or local law or regulation to,
or discussing any such possible violations with, any governmental agency or
entity or self-regulatory organization, including by initiating communications
directly with, responding to any inquiry from, or providing testimony before any
federal, state or local regulatory authority or agency or self-regulatory
organization, including without limitation the Securities and Exchange
Commission and the Occupational Safety and Health Administration, or making any
other disclosures that are protected by the whistleblower provisions of any
federal, state or local law or regulation; or

 

(g)
challenging or seeking determination in good faith of the validity of this
waiver under the Age Discrimination in Employment Act (nor does this release
impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law).

 
Additional Covenants
 
6.          To the extent applicable, Executive confirms and agrees to
Executive’s continuing obligations under the Employment Agreement, including,
without limitation, following termination of Executive’s employment with
Employer.  This includes, without limitation, Executive’s continuing obligations
under Sections 8-9, 11 and 20 of the Employment Agreement.
 
7.          To the extent applicable, the Employer confirms and agrees to the
Employer’s continuing obligations under the Employment Agreement, including,
without limitation, following termination of Executive’s employment with
Employer.  This includes, without limitation, the Employer’s continuing
obligations under Sections 8(d) of the Employment Agreement.
 
Voluntary Agreement And Effective Date
 
8.          Executive understands and acknowledges that, by signing this
Release, Executive is agreeing to all of the provisions stated in this Release
and the Separation Agreement, and has read and understood each provision.
 
9.          The parties understand and agree that:
 

(a)
Executive will have a period of 52 calendar days from the Separation Date to
decide whether or not to sign this Release, and an additional period of seven
calendar days after signing in which to revoke this Release.  If Executive signs
this Release before the end of such 52-day period, Executive certifies and
agrees that the decision is knowing and voluntary and is not induced by Employer
through (i) fraud, misrepresentation, or a threat to withdraw or alter the offer
before the end of such 52-day period or (ii) an offer to provide different terms
in exchange for signing this Release before the end of such 52-day period.

 

(b)
In order to exercise any revocation right, Executive must deliver written notice
of revocation to Nancy Avedissian, Senior Vice President, General Counsel &
Corporate Secretary on or before the expiration of the applicable 7-day
revocation period.  Executive understands that, upon delivery of such notice,
this Release will terminate and become null and void.

 

(c)
The terms of this Release will not take effect or become binding, and Executive
will not become entitled to receive the Severance Benefits, until this Release
has been signed by Executive and the period for revocation therein has expired. 
If Executive elects not to sign this Release within 52 days following the
Separation Agreement or revokes it within seven calendar days after signing it,
Executive will not be entitled to receive the Severance Benefits.

 
15

--------------------------------------------------------------------------------

(d)
All amounts payable hereunder will be paid in accordance with the applicable
terms of the Separation Agreement.

 
Governing Law


10.          This Release will be governed by the substantive laws of the State
of New York, without regard to conflicts of law, and by federal law where
applicable.
 
11.          If any part of this Release is held to be invalid or unenforceable,
the remaining provisions of this Release will not be affected in any way.
 
Consultation With Attorney
 
12.          Executive is hereby encouraged and advised to confer with an
attorney regarding this Release.  By signing this Release, Executive
acknowledges that Executive has consulted, or had an opportunity to consult
with, an attorney or a representative of Executive’s choosing, if any, and that
Executive is not relying on any advice from Executive or its agents or attorneys
in executing this Release.
 
13.          This Release was provided to Executive for consideration on June
11, 2018 and Executive acknowledges that he was given at least 45 calendar days
to consider its meaning and effect.
 


PLEASE READ THIS RELEASE CAREFULLY; IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
 


Executive certifies that Executive has read this Release and fully and
completely understands and comprehends its meaning, purpose, and effect. 
Executive further states and confirms that Executive has signed this Release
knowingly and voluntarily and of Executive’s own free will, and not as a result
of any threat, intimidation or coercion on the part of Employer or its
representatives or agents.
 


IN WITNESS WHEREOF, Executive has executed and delivered this Release as of the
date written below.
 


 
EXECUTIVE
 
 
 
 
 
 
 
 
 
Michael D. Dean
 
 
 
 
 
 
Date:
 
 

 


 














16

--------------------------------------------------------------------------------